United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 04-40083
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JEFFREY LOUIS BERMEA,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. C-01-CR-15-1
                         --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jeffrey Louis Bermea appeals his guilty plea conviction for

being a felon in possession of a firearm.     Bermea argues that 18

U.S.C. § 922(g) is an unconstitutional infringement on his

fundamental Second Amendment right to keep and bear arms.          He

also argues that the statute is unconstitutional on its face

because it does not require a substantial effect on interstate

commerce.   Alternatively, he argues that there is an insufficient

factual basis for a violation of this statute.    Bermea concedes

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 04-40083
                                  -2-

that this court has rejected his arguments.      See United States v.

Daugherty, 264 F.3d 513, 518 (5th Cir. 2001).     He raises these

issues only to preserve them for further review.

     A panel of this court cannot overrule a prior panel’s

decision in the absence of an intervening contrary or superseding

decision by this court sitting en banc or by the United States

Supreme Court.     Burge v. Parish of St. Tammany, 187 F.3d 452, 466

(5th Cir. 1999).    No such decision exists.   Accordingly, Bermea’s

argument is indeed foreclosed.    The judgment of the district

court is AFFIRMED.

     The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.    In its motion, the Government asks

that an appellee’s brief not be required.      The motion is GRANTED.

     AFFIRMED; MOTION GRANTED.